Citation Nr: 0512670	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Army from February 
1972 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied service 
connection for dental trauma.  In November 2004, the veteran 
testified at a Travel Board hearing before the undersigned.


FINDING OF FACT

The evidence does not show that the veteran has a current 
dental trauma resulting from a combat wound or other service 
trauma related to his period of service from February 1972 to 
February 1975.



CONCLUSION OF LAW

A dental trauma was not incurred in or aggravated by active 
service.  38 C.F.R. § 3.381 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in April 2003 
that informed him of the type of information and evidence 
necessary to establish entitlement to service connection.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's April 2003 letter and another letter dated in March 2003 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's March 2003 and April 2003 letters contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should "[s]end the information describing 
additional evidence or the evidence itself" to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a February 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  
Under the circumstances of the case, a VA examination is not 
warranted.  There is no competent medical evidence that 
establishes that the appellant had a dental disability in 
service or has a dental disability which is the result of 
dental trauma that occurred during service.  See Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. December. 14, 2005).

There are no proven predicate facts upon which a doctor could 
make a competent medical opinion on any relationship between 
the claimed condition and service.  See 38 C.F.R. § 
3.159(c)(4).  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board notes that the appellant has asserted that 
information supporting his claim may be found in records from 
a hospital in Germany.  In this regard, the Board must note 
that the RO has attempted to obtain such records, and the 
available records have been associated with the claims file.  
The service medical records appear complete.  At a November 
2004 Travel Board hearing, the appellant provided testimony 
regarding his claim for service connection for dental trauma.  
The appellant has been advised to provide VA with information 
concerning any evidence he wanted VA to obtain or to submit 
the evidence directly to VA.  Based on the actions of the RO, 
the Board finds no basis to remand this case in order to 
attempt to locate these records once again.  In this regard, 
it is important to note that within his separation 
examination in February 1975, the veteran denied having tooth 
or gum trouble. 

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  There can be no harm to the 
veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its duty to assist the veteran.

II.  Service connection for dental trauma

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are defined as non-disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 3.381 (1999).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  64 Fed. Reg. 30392-30393 
(1999).  In applying the rating criteria to this case, the 
Board notes that 38 C.F.R. § 3.149 (1998) was removed and 
reserved with a June 1999 regulatory change.  However, there 
was no change in the determination that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease (pyorrhea) are not 
disabling conditions.  See 38 C.F.R. § 3.381.

Service connection of dental conditions will be established 
under these circumstances:  

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter; 

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war; 

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service; 

(d) The following principles apply to dental conditions noted 
at entry and treated during service: (1) Teeth noted as 
normal at entry will be service- connected if they were 
filled or extracted after 180 days or more of active service; 
(2) teeth noted as filled at entry will be service- connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service; (3) teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after 
such a tooth was filled will be service-connected; (4) teeth 
noted as carious but restorable at entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service; (5) Teeth noted at 
entry as non-restorable will not be service-connected, 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service; 

(e) The following will not be considered service-connected 
for treatment purposes:  (1) Calculus; (2) Acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) Impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service;  

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R.  § 3.381.

The veteran seeks service connection for dental trauma.  He 
alleges that he was attacked by a group of soldiers in 
Germany in late 1974 and experienced trauma to several of his 
teeth.  His service medical records are negative for any 
indication of dental trauma or dental disability.  The 
service medical records must be viewed as providing only 
negative evidence against this claim. 

Post-service medical evidence of record is negative for any 
indication of a dental disability until 1995, when outpatient 
treatment records note a missing left front tooth.  There is 
no indication that such is related to the veteran's military 
service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

At a hearing in November 2004, the veteran related the 
details of the alleged personal assault that resulted in 
trauma to several of his teeth.  He stated that he was 
rendered unconscious, and woke up in a dispensary but spent 
no more than a day there.  He reported that he was given 
codeine and that he subsequently had dental work done, and 
also had additional dental work done in 1979.  He said that 
the dental work performed in 1979 was currently 
deteriorating.  He indicated that he was not currently being 
seen for his dental problems.  

Upon consideration of the above evidence, the Board finds 
that service connection for dental trauma is not warranted.  
The veteran's service medical records are negative for any 
evidence of dental trauma experienced during service as a 
result of combat or other in-service trauma, and such 
provides negative evidence against the claim.  The Board 
notes that even if evidence of dental trauma during service 
was present, there is no competent medical evidence of record 
which establishes that any current dental problem experienced 
by the veteran is related to his military service or to any 
injury in service.  

Post-service medical evidence of record shows no indication 
of a dental disability until approximately 20 years after 
service, and does not provide a link between such disability 
and military service.  This large gap between the alleged 
injury and the current disability only provides additional 
negative evidence against this claim. 

In the absence of competent medical evidence of a current 
dental disability that is linked to military service more 
than 25 years ago, service connection is not warranted.  The 
service records and, most importantly, post service medical 
records (indicating a disorder that began many years after 
service) only provide evidence against this claim.     

While the veteran has indicated his belief that he has dental 
disabilities which are related to service, the veteran is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Simply stated, he does not have the medical expertise to 
state that he has a current dental disability which is the 
result of his service or an injury during service many years 
ago. 

The Board concludes that dental trauma was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for dental 
trauma, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for dental trauma is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


